Citation Nr: 1455025	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  12-18 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to restoration of a 50 percent rating for bilateral hearing loss disability from April 1, 2014.  

2.  Entitlement to restoration of a 30 percent rating for seborrheic dermatitis of the face and bilateral ear canals from April 1, 2014.  

3.  Entitlement to an increased rating for bilateral hearing loss disability. 

4.  Entitlement to an increased rating for seborrheic dermatitis of the face and bilateral ear canals.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Robert M. Kampfer, Attorney
WITNESSES AT HEARING ON APPEAL

Veteran and T.B.


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active air service from December 1968 to October 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and January 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

In connection with this appeal, the Veteran and a friend testified at a hearing before the undersigned Veterans Law Judge at the RO in July 2014.  A transcript of that hearing has been associated with the claims file. 

The issues of entitlement to increased ratings for bilateral hearing loss disability and seborrheic dermatitis are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  In an October 2011 rating decision, the Veteran was granted a 50 percent rating for his bilateral hearing loss disability based on findings reported in a June 2011 VA audiology evaluation report.  

2.  At an October 2013 VA audiology evaluation, the Veteran's hearing acuity was shown to have improved since his June 2011 VA examination and the RO proposed to reduce the bilateral hearing loss disability rating and notified the Veteran of the reasons for the proposed reduction and informed him of his right to submit additional evidence and to appear at a hearing.  

3.  In a January 2014 rating decision, the Veteran's bilateral hearing loss disability rating was reduced from 50 percent to 40 percent, effective April 1, 2014.  

4.  In an October 2011 rating decision, the Veteran was granted a 30 percent rating for seborrheic dermatitis based on a finding that he used a topical corticosteroid ointment for treatment of symptoms.  

5.  Granting a 30 percent rating for seborrheic dermatitis based on the use of topical steroid ointment was clear and unmistakable error in that the statutory provision was incorrectly applied and it manifestly changed the outcome of the decision.  

6.  In a January 2014 rating decision, the Veteran's seborrheic dermatitis rating was reduced from 30 percent to 10 percent, effective April 1, 2014, based on clear and unmistakable error in the October 2011 decision.  

7.  The Veteran's combined disability rating prior to April 1, 2014, was 90 percent with a single disability rated 50 percent; and his combined disability rating beginning April 1, 2014, is 80 percent, with a single disability rated 50 percent.  

8.  The Veteran is unable to obtain and maintain substantially gainful employment due to his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The reduction in the rating for bilateral hearing loss disability from 50 percent to 40 percent was proper.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.7, 4.85, Diagnostic Code 6100 (2014).

2.  The reduction in the rating for seborrheic dermatitis from 30 percent to 10 percent was proper.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.7, 4.118, Diagnostic Code 7806 (2014).

3.  The criteria for TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to his claim.  The record shows that the Veteran was notified of the proposed rating actions in a November 2013 letter.  That letter described the process by which rating reduction occurs and identified further steps the Veteran could take in challenging the reductions.  

The Board also finds the Veteran has been provided adequate assistance in response to his claim.  The Veteran's service medical records are of record.  VA and private treatment notes have been obtained.  The Veteran has been provided appropriate VA examinations.  Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence.

Rating Reductions

Previous determinations which are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of clear and unmistakable error.  Where evidence establishes clear and unmistakable error, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of clear and unmistakable error has the same effect as if the corrected decision has been made on the date of the reversed decision.  38 C.F.R. § 3.105(a) (2014).

When reduction in the rating of a service-connected disability is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating decision proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at the latest address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2014).

In addition, provides that rating agencies will handle cases affected by any change of medical findings or diagnosis, in order to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of the veteran's life.  38 C.F.R. § 3.344(a) (2014).

However, the provisions of 38 C.F.R. § 3.344(c) specify that the above considerations are required for ratings which have continued for long periods at the same level for five years or more and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Therefore, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.  38 C.F.R. § 3.344 (2014).  The issue is whether the reduction was proper based on the evidence of record.  Where a disability rating has continued at the same level for less than five years, that analysis is conducted under 38 C.F.R. § 3.344(c) (2014).  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2014).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).


Bilateral Hearing Loss Disability 

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  Lendenman v. Principi, 3 Vet. App. 345 (1992).  The rating schedule establishes eleven auditory hearing acuity levels based on average puretone thresholds and speech discrimination.  38 C.F.R. § 4.85 (2014).

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a) (2014).

Table VI, Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination, is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b) (2014).

Table VIa, Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average, is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85 (2014).

Puretone threshold average" as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  That average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d) (2014).

Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85 (2014).

When the pure tone threshold at each of the four specified frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the pure tone thresholds are 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (2014).

In an October 2011 rating decision, the Veteran's rating for bilateral hearing loss disability was increased to 50 percent, effective June 28, 2011.  The grant of the increased rating for bilateral hearing loss disability was based on audiogram findings in a June 2011 VA examination report.  The Veteran's audiometric testing results at that examination were:

Hertz
1000
2000
3000
4000
Average
Right Ear
30
65
75
80
62.5
Left Ear
35
70
105
100
77.5

Speech recognition ability was measured at 46 percent in the right ear and 44 percent in the left ear.  Applying those values to Table VI results in a numeric designation of Level VIII in the right ear and Level IX in the left ear.  38 C.F.R. § 4.85, Table VI (2014).  Application of those levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a 50 percent disability rating.  Application of the pure tone thresholds to Table VIa does not result in a rating in excess of 50 percent.  

At an October 2013 VA audiology evaluation, the Veteran's audiometric testing results were:

Hertz
1000
2000
3000
4000
Average
Right Ear
30
65
75
85
63.75
Left Ear
35
75
110
100
80

Speech recognition ability was measured at 64 percent in the right ear and 56 percent in the left ear.  Applying those values to Table VI results in a numeric designation of Level VI in the right ear and Level VIII in the left ear.  38 C.F.R. § 4.85, Table VI (2014).  Application of those levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a 40 percent disability rating.  Application of the pure tone thresholds to Table VIa does not result in a rating in excess of 40 percent.

Based on the October 2013 audiology evaluation results, in a November 2013 rating decision, the RO proposed reduction of the Veteran's bilateral hearing loss disability rating from 50 percent to 40 percent.  The Veteran was properly provided noticed of the proposed reduction in accordance with 38 C.F.R. § 3.105.  The Veteran's rating for bilateral hearing loss disability was then reduced as proposed in a January 2014 rating decision, effective April 1, 2014.

There are no other VA Medical Center or private audiogram findings of record prior to April 1, 2014, showing the Veteran's hearing acuity to be worse than that found at his October 2013 VA audiology evaluation.    

Upon review of the record, the Board finds that the reduction in the Veteran's rating for his bilateral hearing loss disability from 50 percent to 40 percent effective April 1, 2014, was proper.  While the record clearly shows that the Veteran warranted the 50 percent disability rating at the time it was granted, it also shows that the Veteran's speech discrimination scores improved by the time of his October 2013 VA audiology evaluation.  Further, the Board finds that both the June 2011 and the October 2013 VA audiology evaluation reports are adequate and there is no reason to doubt the accuracy of the findings in either examination report.  Also, the provisions of 38 C.F.R. § 3.344 do not apply because the 50 percent rating was in effect for less than five  years.

Therefore, the Board finds that the preponderance of the evidence is against the claim and restoration of the 50 percent rating for bilateral hearing loss disability is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Seborrheic Dermatitis

Currently, the Veteran's skin disability is rated under Diagnostic Code 7806, which pertains to eczema and dermatitis.  Under that diagnostic code, a 10 percent rating is warranted for eczema when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for eczema when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the last 12-month period.  A 60 percent rating is warranted for eczema when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2014).

In an October 2011 rating decision, the Veteran was granted a 30 percent rating for seborrheic dermatitis on his face and bilateral ear canals.  A review of that decision shows that the 30 percent rating was assigned based on a finding that the Veteran used a corticosteroid for control of symptoms.  

In a November 2013 rating decision, the RO proposed to reduce the Veteran's rating for his seborrheic dermatitis to 10 percent as he did not meet the criteria for a 30 percent rating.  It was argued that the decision to assign a 30 percent rating based on usage of corticosteroids was a clear and unmistakable error as the corticosteroid the Veteran used was not actually a systemic treatment as contemplated by the rating criteria, but rather, was a topical cream which the Veteran used to control symptoms.  In a January 2014 rating decision, the Veteran's rating for his seborrheic dermatitis was reduced from 30 percent to 10 percent, effective April 1, 2014.  

Clear and unmistakable error means that either the correct facts, as the facts were known at the time, were not before the adjudicator or the statutory and regulatory provisions extant at the time were incorrectly applied.  It is the sort of error, which had it not been made, would have manifestly changed the outcome at the time it was made.  It is an undebatable error, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed.  Russell v. Principi, 3 Vet. App. 310 (1992); 38 C.F.R. § 3.105 (2014).

In this case, the decision to award a 30 percent rating for seborrheic dermatitis based on a finding that the use of a topical corticosteroid constituted the systemic treatment contemplated by the rating schedule is in fact clear and unmistakable error.  The regulatory provision was incorrectly applied and it manifestly changed the outcome.  Furthermore, the error is undebatable.  The use of a topical cream for control of skin symptomatology, steroid cream or not, simply does not rise to the level of systemic therapy such as corticosteroids or other immunosuppressive drugs as required by the rating schedule to support the assignment of a higher rating.  

Furthermore, a review of the record fails to show that the Veteran has received any sort of systemic therapy for his skin disability, let alone systemic therapy that was required for a total duration of six weeks or more during the past 12 month period.  

The Board acknowledges the Veteran's argument that the 30 percent rating represented a rating for a combination of disabilities, to include his skin disability, an ankle disability, and tinnitus; and that by reducing the rating assigned, he was not being compensated for the other disabilities.  However, a review of the record shows that the Veteran is in fact in receipt of separate ratings for all of those disabilities.  Specifically, the Veteran has separate ratings for a skin disability, a right ankle disability, a left ankle disability, and tinnitus.  Therefore, the argument put forth by the Veteran is not persuasive as to whether the reduction in rating for the skin disability was proper.

Therefore, the Board finds that the preponderance of the evidence is against the claim and restoration of the 30 percent rating for seborrheic dermatitis is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16 (2014).  

Substantially gainful employment is that employment that is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2014).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a) (2014).

The central inquiry is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A claim for a TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for a TDIU because of subjective factors that the objective rating does not consider.  Vittese v. Brown, 7 Vet. App. 31 (1994).

The Veteran has asserted that he is unable to work as a result of service-connected disabilities.  Specifically, the Veteran has reported that service-connected bilateral hearing loss disability and mood disorder cause him to be unable to obtain and maintain gainful employment.  

Service connection is in effect for a mood disorder, rated 50 percent; bilateral hearing loss disability, rated 50 percent prior to April 1, 2014, and rated 40 percent as of April 1, 2014; a left ankle disability, rated 10 percent; tinnitus, rated 10 percent; a right ankle disability, rated 10 percent; seborrheic dermatitis, rated 30 percent prior to April 1, 2014, and rated 10 percent as of April 1, 2014; and a left hand palm scar, rated 0 percent.  The Veteran's combined service-connected disability rating prior to April 1, 2014, was 90 percent.  The Veteran's combined service-connected disability rating as of April 1, 2014, is 80 percent.  

Therefore, the Veteran meets the schedular criteria for consideration for a TDIU for the entire period on appeal.  38 C.F.R. § 4.16 (a) (2014).  

In the claim of entitlement to a TDIU, the Veteran reported that he had completed two years of college and that he had worked as a medical recruiter since January 1992.  He reported that he last worked full-time in that position in August 2008 and that he had been forced to leave his job as a result of hearing loss and a psychiatric disability.  

At a June 2011 a VA audiology evaluation, the examiner found that the Veteran's bilateral hearing loss disability would prevent all forms of employment activity.  The examiner noted that the Veteran's combination of hearing loss and poor discrimination created a complex communication situation and despite the use of amplification devices, the Veteran had not been able to establish a situation in which he would be able to hear more clearly.  Additionally, the examiner noted that the Veteran was denied entitlement to VA vocational rehabilitation services based on a finding that it was not reasonable to expect the Veteran to be able to train for and obtain a suitable job.  The examiner noted that the Veteran depended on the ability to see speakers face to face in a quiet environment to gain visual clues for better speech understanding and that there were very few jobs available which would require the necessary little to no communication with people aspect needed for the Veteran to be successful.  

At a June 2011 VA psychiatric examination, the examiner found that the Veteran's mood disorder by itself did not cause the Veteran to be unemployable.  However, the examiner noted that the Veteran's mood disorder affected his ability to perform work tasks associated with his employment in that he would have difficulty working in social situations, he had occasional problems concentrating, he had a decreased ability to communicate and interact with supervisors, and he experienced difficulty adapting to stressful life situations.  

At an October 2013 VA audiology evaluation, the examiner noted that the Veteran's hearing loss would limit his ability to communicate, follow instructions, and interact with co-workers or customers, especially in the presence of background noise.  

Also of record is an April 2010 statement from the Veteran's former employer in which it was reported that given the nature of their work as physician recruiters, good hearing acuity was a requirement.  In this regard, the former employer noted that most of their work was done over the telephone and that the placement of a physician could be made or lost with a simple change of tone or a pause.  Further, the former employer reported that the inability to distinguish all the minor changes in an interview or conversation made it impossible to continue in that line of work.  There are additional lay statements of record further indicating that the Veteran's decreased hearing acuity made it impossible for him to continue in his line of work as a physician recruiter.

In light of the Veteran's occupational background and the functional limitations described, the Board finds that the Veteran is unable to obtain and maintain any substantially gainful employment in accordance with his background and education level as a result of the combined symptoms of his service-connected disabilities.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that entitlement to TDIU is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Restoration of the 50 percent rating for bilateral hearing loss disability, effective April 1, 2014, is denied.

Restoration of the 30 percent rating for seborrheic dermatitis, effective April 1, 2014, is denied.

Entitlement to TDIU is granted.


REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided.  

At the July 2014 Board hearing, the Veteran indicated that his bilateral hearing loss disability and seborrheic dermatitis had continued to get progressively worse over time.  A review of the record shows that the Veteran was last provided a VA audiology evaluation in October 2013 and was last provided a VA skin examination in June 2011.  As the Veteran has indicated that his bilateral hearing loss disability and seborrheic dermatitis have increased in severity, the Board finds that the Veteran should be provided VA examinations to determine the current level of severity of all impairment resulting from bilateral hearing loss disability and seborrheic dermatitis.  

Additionally, current treatment records should be identified and obtained before a decision is rendered regarding the remaining issues on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.

2.  Then, schedule the Veteran for a VA audiology evaluation to determine the current level of impairment resulting from bilateral hearing loss disability.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes.  

3.  Then, schedule the Veteran for a VA examination to determine the current level of impairment resulting from seborrheic dermatitis.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes.  The examiner should specifically note whether the Veteran is treated with systemic therapy such as corticosteroids or other immunosuppressive drugs for seborrheic dermatitis.  

4.  Then, readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


